DETAILED ACTION
This action is in response to applicant's amendment filed 01/20/22.
The examiner acknowledges the amendments to the claims.
Claims 1-2 and 4-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot in view of the new grounds of rejection set forth below, including new reference Kirk, III et al., hereinafter “Kirk” (U.S. Pub. No. 2013/0004230).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk (U.S. Pub. No. 2013/0004230).
Regarding claim 1, Kirk discloses a liquid dispenser 80 (see Figures 6-10) comprising:
a housing 82 (see Figures 6-8 and paragraph [0045]) defining a chamber (lumen of housing) for receiving a cylindrical ampoule 84 of a liquid 86 to be dispensed, the ampoule having a longitudinal axis and a circular cross section transverse to the longitudinal axis (Id.; it is noted that “for receiving a cylindrical ampoule of a liquid to be dispensed, the ampoule having a longitudinal axis and a circular cross section transverse to the longitudinal axis” constitutes functional claim language, wherein “a cylindrical ampoule” is not positively recited), the housing further defining an outlet 82b to enable the liquid to be dispensed from the chamber;
an actuator 90 (see Figures 9-10 and paragraph [0048]) displaceable relative to the housing;
a section of the housing being adapted to permit a least a section of the actuator to be displaced into the chamber to apply a force to the ampoule (Id.; it is noted that “displaced into” is interpreted as being moved and resulting in physical contact, and when pressed toward one another the opposing handle elements 96 act upon the exterior wall of the applicator body 82 and the ampoule 84); and
82) has a cross sectional area greater than a cross sectional area of the ampoule 84 (see Figure 8) and dimensioned to allow deformation of the ampoule when the force is applied (see paragraphs [0046] and [0052]; movement is allowed laterally within the chamber for the ampoule when pressed, wherein the ampoule is made of deformable materials), where the chamber has an open and uninterrupted elliptical cross sectional area transverse to the longitudinal axis of the ampoule and coextensive with the circular cross sectional area of the ampoule (see Figure 8 and paragraph [0029]; the applicator housing 82, having an open and uninterrupted transverse cross-section area coextensive with the circular cross-sectional area of the ampoule 84, can have an elliptical cross-sectional shape).
Regarding claim 2, Kirk discloses a shape of the cross section of the chamber/lumen of housing 82 is different from a shape of the cross section of the ampoule 84 (see paragraph [0029]; the liquid dispenser, and therefore the cross-section of the lumen/chamber of the liquid dispenser, can have a different cross-sectional shape than the circular shape seen in Figures 6, 8, such as an elliptical cross-section, and therefore would be different from the circular cross-section of the ampoule).
Regarding claim 9, Kirk discloses the actuator 90 is reversibly displaceable relative to the housing (see paragraph [0048]; the handle elements 96 can be pressed towards one another, and subsequently can be released or moved away from the housing, and also the handle body 99 can be displaced relative to housing 82 when disassembled).
90 is hingedly mounted to the housing (see Figure 9 and paragraph [0048]; since the handle elements 96 can be pressed towards one another, they are hinged relative to handle body 99, and therefore hinged relative to housing 82 upon which the body 99 is mounted).
Regarding claim 13, Kirk discloses the outlet 82b comprises a nozzle 94 (see Figures 6-7) in fluid communication with the chamber (96 in Figure 7 is in fluid communication with lumen of housing 80; see paragraph [0045]).
Regarding claim 15, Kirk discloses the housing 82 comprises a substantially cylindrical hollow body (see Figure 6).
Regarding claim 16. Kirk discloses the housing 82 is rigid (see paragraph [0051]).
Regarding claim 17, Kirk discloses the ampoule 84 of a liquid 86 is shaped and dimensioned to be received in the chamber/lumen of housing 80 (see Figures 7-8).
Regarding claim 20, Kirk discloses the ampoule 84 comprises a breachable wall (see paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk (U.S. Pub. No. 2013/0004230) in view of Greter (U.S. Pub. No. 2012/0055580), previously of record.
Regarding claim 4, Kirk discloses the claimed device, as discussed above, except for the housing further comprising one or more elongate ribs extending longitudinally of the chamber.
	In the same field of art, namely liquid dispensers, Greter teaches (see paragraph [0091] and Figures 3-4) a dispenser having one or more elongate ribs 124 extending longitudinally of chamber 121 or 122 in order to hold an ampoule in place.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirk with one or more elongate ribs extending longitudinally of the chamber, as taught by Greter, in order to facilitate holding the ampoule in place (Id.).  

Claims 5-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (U.S. Pub. No. 2013/0004230) in view of Boone et al., hereinafter “Boone” (U.S. Pub. No. 2006/0049203), previously of record.
Regarding claims 5-6, Kirk discloses the claimed device, as discussed above, including the actuator comprising an abutment (see Figure 9 and paragraph [0048]; the handle elements 96 have an abutment or surface that contacts the housing 82), except for the section of the housing permitting access to the chamber is defined by a window 
	In the same field of art, namely liquid dispensers, Boone teaches a section of housing 110 (see Figure 2 and paragraphs [0062]-[0063]) permitting access to a chamber of the housing is defined by a window in the housing (opening of 114/116 allowing 122), wherein an actuator 120 comprises an abutment 122 shaped and dimensioned to pass through the window (opening of 114/116 allowing 122).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kirk as claimed, as taught by Boone, in order to allow easier operation for the user when applying pressure to the actuator (see Boone; paragraphs [0008], [0011], [0063]).
	Regarding claim 7, Kirk as modified by Boone discloses the actuator 
comprises a cantilever arm projecting from the housing (see Figure 9 of Kirk showing cantilever arms 96 projecting from housing 82).
	Regarding claim 8, Kirk as modified by Boone discloses the abutment is located at or adjacent to a free end of the cantilever arm (Merriam-Webster defines adjacent as “near” or “not distant” which the abutment [the handle element 96 has an abutment or surface that contacts the housing 82] is not distant from the free end of cantilever arm 96 in Figure 9 of Kirk).
	Regarding claims 18-19, Kirk discloses the claimed device, as discussed above, except for a cartridge in which the ampoule is retained, the cartridge being shaped and 
	In the same field of art, namely liquid dispensers, Boone teaches a cartridge 160 (see Figures 2-3 and paragraph [0069]) in which an ampoule 150 is retained, the cartridge being shaped and dimensioned to be received in a chamber 130, wherein the cartridge has a circular cross section (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cartridge as claimed, as taught by Boone, to Kirk since the cartridge defines a mixing chamber to allow for the addition of a second material in the ampoule before dispensing (see Boone; paragraphs [0026], [0071]-[0072]). 

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (U.S. Pub. No. 2013/0004230) in view of Boone (U.S. Pub. No. 2006/0049203), as applied to claim 7 above, and further in view of Stenton (U.S. Pub. No. 2004/0254561), previously of record.
	Regarding claims 11-12, Kirk and Boone disclose the claimed device, as discussed above, except for the actuator being biased away from the housing, wherein at least a portion of the actuator is formed from a resiliently deformable material.
	In the same field of art, namely liquid dispensers, Stenton teaches (see Figure 2 and paragraph [0023]) a liquid dispenser device having an actuator 224a connected to housing 102 via a living hinge wherein the actuator is biased away from the housing (Id.; “[the actuators] engage the operator's fingers to receive therefrom inwardly-directed 212a as well as the flexible connective bridge bias the actuator 224a radially away from the center of the housing; therefore the operator must overcome the bias of the starting position of the flexible connective bridge and structural integrity of the ampoule in order to move to the actuator radially inward to actuate the system).  As to Claim 12, a portion of the actuator 224a is formed from a resiliently deformable material (see paragraph [0023]: “the attachment is preferably by way a flexible connective bridge” allowing it to be deformed to actuate the mechanism and break the ampoule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Kirk and such that the actuator is biased away from the housing, wherein at least a portion of the actuator is formed from a resiliently deformable material, as taught by Stenton, since doing so would be substitution of one known actuator element for another, which would have yielded predictable results, namely to allow an user to press the actuator against the liquid dispenser housing in order to deform the ampoule.  See MPEP 2143. 
	Regarding claim 14, Kirk as modified by Boone discloses the nozzle is releasably retained on the housing in order to permit access to the chamber (see Figures 6-7 of Kirk; nozzle 94 is releasably retained on the housing 82 to permit access to the chamber/lumen of housing 82).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANE D YABUT/Primary Examiner, Art Unit 3771